Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the inclusion of legal phraseology such as “said”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: On page 1 of the specification in the paragraph labeled “(B) Cross-Reference to Related Applications”, the phrase “U.S. non-provisional Patent Application Ser. No. 15/571,423 filed on November 11, 2017” should be changed to –U.S. non-provisional Patent Application Ser. No. 15/571,423 filed on November 2, 2017, and now U.S. Patent no. 10,557,797—so as to update the status and correct the filing date of the parent application.  
Appropriate correction is required.
Claims 1-2 are objected to because of the following informalities:  On lines 14-15 of claim 1, the phrase “wherein the solution comprising at least one fluorescent indicator and does not contain buffer” does not make proper sense and should be changed to –wherein the solution comprising at least one fluorescent indicator does not contain buffer--.  Appropriate correction is required.
Claims 3-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 1 of claim 3, the phrase “An improved method” is indefinite since it is not clear what the recited method is “improved” relative to. On line 4 of claim 3, the phrase “highly strong acid” is indefinite since it is not clear what constitutes an acid being “highly strong”, and what acids quality as “highly strong” acids in the method. Step (b) of the method in claim 3 is indefinite since it is not clear when the highly strong acid within the liquid medium is diluted in the method. Is the highly strong acid in the liquid medium diluted before or after extracting the beryllium or the beryllium compound from the sample into the liquid medium? On line 8 of claim 3, the phrase “the pH” lacks antecedent basis. 
On line 1 of claim 4, the phrase “wherein the highly strong acid comprising” should be changed to –wherein the highly strong acid comprises—so as to make proper sense.
On line 1 of claim 6, the phrase “the volumetric ratio” lacks antecedent basis.
In claim 7, it is suggested to change the phrase “wherein the dye solution has no buffer” to –wherein the dye solution does not contain buffer--. 

In claim 10, the designations “(a)” and “(b)” should be deleted, and lines 3-4 of claim 10 should be changed to –and diluting the liquid medium comprises diluting so that the highly strong acid is at least one of 5% HF, 10% HCl, 5% H2SO4 or 5% HNO3 by volume—in order to make proper sense. 
On line 1 of claim 13, the phrase “the volumetric ratio” lacks antecedent basis.
In claim 14, it is suggested to change the phrase “wherein the dye solution has no buffer” to –wherein the dye solution does not contain buffer--. 
In claim 15, it is suggested to change the phrase “wherein the dye solution has buffer” to –wherein the dye solution contains buffer--.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6 and 11 of U.S. Patent No. 10,557,797. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method for determining a presence or an amount of beryllium or beryllium compound in a sample comprising the steps of extracting the beryllium or the beryllium compound from the sample into a liquid medium unless the sample itself is a liquid medium, wherein the liquid medium comprises an 8% or higher concentration by weight of ammonium bifluoride (ABF) solution in water (see claims 2 and 11 in U.S. Patent 10,557,7970), combining the liquid medium containing beryllium or the beryllium compound with a solution comprising at least one fluorescent indicator in a volumetric ratio of about 1:19 or higher, creating a resulting mixture having a pH of greater than 11.3 (see claim 2 of U.S. Patent 10,557,797 which recites a pH of the resulting mixture of at least 11, meaning a pH of 11 or higher), measuring optical fluorescence of the resulting mixture, and correlating the optical fluorescence of the resulting mixture with the presence or the amount of the beryllium or the beryllium compound within the resulting mixture, wherein the solution comprising the at least one fluorescent indicator does not contain buffer. Both sets of claims also recite that the sample is obtained from at least one of a water sample, body fluid, soils, rocks, sediments, fly ash, metals, ores, surface wipes, air filters, body tissues, bones, plants or seeds. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim(s) 3-6, 8-9, 11-13 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agrawal et al (US 2010/0003760).
Agrawal et al teach of a method for determining a presence and an amount of beryllium in a sample.  The method comprises extracting beryllium or a beryllium compound contained in a sample such as soils, sands or rocks into a dissolution medium (claims 5 and 12). In addition, beryllium can be collected in an air sample onto a filter, or can be collected by collecting beryllium located on a solid surface by wiping the surface with a surface wipe (claims 5 and 12).  The beryllium in a soil sample, collected on the filter or collected on the surface wipe, is then extracted and dissolved into a liquid dissolution medium comprising ammonium bifluoride (ABF) (i.e. the dissolution medium).  Agrawal et al teach that the dissolution medium comprising ABF may also comprise highly strong acids such as nitric acid mixed with hydrogen peroxide (claim 11) and concentrated hydrochloric acid in order to extract beryllium from the sample (claims 3-4, 9, 11).  The strong acids in the dissolution medium may also comprise hydrochloric acid, sulfuric acid, hydrofluoric acid and nitric acid (claims 4 and 10). Agrawal et al teach that when higher concentrations of the ABF and strong acids are used as the dissolution medium, the dissolution medium may be diluted with water or more dilute ABF so that a pH of a resulting measurement solution formed by combining the dissolution medium with at least one fluorescent indicator is greater than 11, and more preferably greater than 12 (claims 3 and 9).  See paragraphs 0027 and 0034 of Agrawal et al where dilution of the dissolution medium comprising ABF and strong acids is disclosed. Agrawal et al teach that the extraction of beryllium into the dissolution medium can be aided by heating at a temperature of lower than 100oC, such as 75oC (claim 16). Agrawal et al teach that any concentration of the ammonium .  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al (US 2010/0003760). For a teaching of Agrawal et al, see previous paragraphs in this Office action.
Agrawal et al fail to specifically teach that the dissolution medium containing strong acids such as hydrochloric acid, sulfuric acid, hydrofluoric acid and nitric acid is diluted in the step of diluting the dissolution medium with water or more dilute ABF to the concentration levels recited in claim 10. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dilute the dissolution medium containing strong acids taught by Agrawal et al in the step of diluting the dissolution medium with water or more dilute ABF to the concentration levels recited in claim 10 since Agrawal et al 
Claims 7 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims since none of the prior art of record teaches or fairly suggests a method of determining beryllium or a beryllium compound in a sample comprising the steps of extracting beryllium or a beryllium compound from a sample into a liquid dissolution medium comprising a strong acid, diluting the dissolution medium, combining the diluted liquid dissolution medium containing the beryllium or beryllium compound with a solution comprising a fluorescent indicator but not containing any buffer to obtain a mixture, measuring optical fluorescence of the mixture, and correlating the optical fluorescence to the presence or amount of beryllium or beryllium compound in the sample.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: McCleskey et al (US 2005/0221498), Agrawal et al (US 2005/0280816), Cronin et al and Ashley et al who all teach of methods for determining beryllium in a sample using fluorescence. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        February 24, 2021